DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2021 has been entered.

Remarks
3.	Upon reconsideration of the amendments to the claims, new art was discovered that can be applied to previously indicated allowable claim 16.  Further, the amendments to the claims has necessitated new rejections and/or grounds for rejection.

	While not argued, the prior rejection to claims 9 and 11 under 35 U.S.C. 103 have been rendered moot by amendments to said claims.

While not argued, the prior rejection to claim 9 under 35 U.S.C. 112(b) have been rendered moot by amendments to said claim.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 due to overlapping statutory classes.  Claim 9 is a method of using a device as claimed in claim 16.  However, Claim 16 is not drawn to a method of using the device, but the separate statutory category of an apparatus.  Thus, the claim is directed to neither a “process” nor a “machine”, but rather embraces or overlaps two different statutory classes of invention.  See MPEP at 2173.05 (p).  It is noted that claim 9, as broadest reasonably interpreted and as best understood is essentially pointing the mobile device at an aircraft identifier to capture an image.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 11, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 16 recites the limitation "the data display elements". There is insufficient antecedent basis for these limitations in the claim.  All claims descendent therefrom or that incorporate claim 16 are likewise rejected due to dependency/incorporation or similar recitations.  It is respectfully requesting removing “the” from said limitation in claim 16.  Doing so would provide correct antecedence for the claims with respect to said limitation.

Claim 16 recites the limitation "the usable data". There is insufficient antecedent basis for this limitation in the claim.  All claims descendent therefrom or that incorporate claim 16 are likewise rejected due to dependency/incorporation or similar recitations.  It is respectfully requesting removing “the” from said limitation in claim 16.  Doing so would provide correct antecedence for the claims with respect to said limitation.

Claims 14 and 15, which depend from independent claim 11, begin with “A method…”.  There is insufficient antecedent basis for these limitations in the claims.  It is respectfully requested amending the claims to recite “The method…”  Doing so would provide correct antecedence for the claims.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 9 contains overlapping subject matter (see section 3 above).  Thus, it cannot be ascertained which statutory said claim falls into.  A single claim which claims both a device and the method 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blagg (US 2008/0065449), and further in view of Ovens (US 2013/0204487).
Regarding claim 16, as best understood, Blagg discloses a mobile electronic device (wireless device 122a; Blagg at 0022) for use in fueling an aircraft (wireless device configured to aid in refueling process by receiving aircraft fuel levels before and after refuel; Blagg at 0031),
The mobile device operative to record arrival fuel amounts on the aircraft as well as departure fuel amounts subsequently loaded on the aircraft (wireless device 122 records fuel levels before and after refueling; Blagg at 0031, 0032).
Blagg is silent as to the mobile device being battery powered.  However, this facet of the invention is well known to the examples of wireless devices as outlined of Bragg in 0029, and would be obviously incorporated into the invention so as to provide greater mobility while using the wireless device1.

Ovens, in a similar invention in the same field of endeavor, teaches a mobile electronic device (handheld device 16; Ovens at Fig. 4) for use in aircraft maintenance (Ovens at 0010-0012), the mobile device configured with a camera and character recognition software and hardware (imaging system 32 configured to capture images of aircraft instruments, process the image to determine the instrument displayed values for storage; Ovens at 0024, 0026, 0029, 0030).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the refueling system and method of Blagg with the image capture and processing of Ovens.  Doing so would provide a faster, less tedious way to enter aircraft data for maintenance purposes.

Regarding claim 9, in addition to that which is cited above and as best understood, the combination teaches a method of using the electronic device comprising the step of pointing the mobile electronic device at a data element of the aircraft to capture data from the aircraft including the tail number (Ovens at 0031).


Using a mobile device (wireless device 122a; Blagg at 0022) to record arrival fuel amounts on the aircraft as well as the departure fuel amounts subsequently loaded onto the aircraft (wireless device 122 records fuel levels before and after refueling; Blagg at 0031,0032).

The combination teaches automated means for entering the aircraft identifier, wherein the mobile device includes a camera and character recognition software to allow the mobile device to be pointed at a data element of the aircraft and to capture data from the aircraft, the mobile device being adapted to gather and record on one or both of the aircraft ship number, nose number, and tail number (Ovens at 0031).

Regarding claims 14 and 15, as best understood, the combination teaches wherein the step of recording fuel levels of the aircraft before and after refueling operations (Blagg at 0031, 0032) is carried out on one or more fuel gages mounted on the aircraft using image character recognition (Ovens at 0024, 0026, 0029, 0030).  While Ovens does not explicitly recite exterior fuel gages, one of ordinary skill in the art at the time of the invention would recognize from the specification of Ovens that maintenance personnel operating the mobile device for status of the plurality of aircraft systems would obviously teach implementation on external fuel gage to determine the aircraft’s fuel status (Ovens at 0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        12 February 2021                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s published specification at 0004 already establishes battery powered mobile devices for use in this field of endeavor is known prior art.